t c memo united_states tax_court barry i fredericks petitioner v commissioner of internal revenue respondent docket no filed date barry i fredericks pro_se talitha l poulin and francis j strapp jr for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioner's and his ex-wife's federal_income_tax in the amount of dollar_figure plus increased interest under sec_6621 the sole issue for decision is whether a form 872-a all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the continued signed by petitioner and his ex-wife should be held to be invalid as an indefinite extension of the period of limitations by reason of the application of the doctrine_of equitable_estoppel against respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time petitioner filed his petition in this case he resided in woodcliff lake new jersey pursuant to an extension of time granted by respondent petitioner and his ex-wife then his wife timely filed a joint_return for on date they also filed an amended_return for which was received by respondent on date continued tax_court rules_of_practice and procedure petitioner has not presented evidence to rebut the amount of the deficiency or the applicability of sec_6621 but rather relies on his equitable_estoppel argument as a bar to collection of any_tax liability for there was some confusion at trial however as to whether petitioner had reported and paid a portion of the tax_liability when he filed his amended return respondent has agreed to make the appropriate adjustment for any payments previously applied to petitioner's tax_liability in a rule computation petitioner's ex-wife did not join in the petition and is not a party in this case sometime during date a representative of respondent's manhattan district_office forwarded a special consent to extend the time to assess tax form 872-a to petitioner and his ex-wife requesting that they extend the period of limitations for the taxable_year for an unlimited period petitioner and his ex-wife executed the form 872-a on date and mailed it to respondent in a preaddressed envelope provided for that purpose the form 872-a was received by respondent's manhattan district_office on date and signed by a representative of that office on date the printed provisions that were part of the form executed by petitioner and his ex-wife provided inter alia that their taxes could be assessed by respondent at any time prior to days following the receipt of a notice of termination of special consent to extend the time to assess tax form 872-t by the internal_revenue_service office considering the taxpayers' case the sending of such a notice of termination form 872-t by the internal_revenue_service to the taxpayers or the sending of a statutory_notice_of_deficiency to the taxpayers for such period plus the time that assessment of the deficiency was prohibited by law plus days thereafter in date a representative of respondent's newark district_office contacted petitioner and requested that he and his ex-wife sign a consent to extend the time to assess tax form_872 for the taxable_year petitioner explained that he had previously submitted a form 872-a for that year however respondent's representative indicated that the form 872-a was probably lost in the mail as there was no record of it in the newark district_office respondent's representative further indicated that a notice_of_deficiency would be issued unless petitioner and his ex-wife agreed to sign the form_872 extending the time to assess tax to date petitioner and his ex-wife signed the form_872 and mailed it to respondent's newark district_office where it was signed by respondent's representative on date upon subsequent requests made by respondent petitioner and his ex-wife signed two further consents on form sec_872 which were received and duly countersigned by a representative of respondent's newark district_office in date extending the period of limitations for to date and in date extending the period of limitations for to date respondent returned to petitioner a fully executed copy of the three form sec_872 within a reasonable_time after respondent's representative countersigned each of these three consent forms no formal act of termination of petitioner's waiver and extension of the period of limitations with respect to as specified in the form 872-a occurred in this matter before the issuance of respondent's statutory_notice_of_deficiency to petitioner and his ex-wife on date opinion generally the commissioner must assess any deficiency within years of the filing of a return sec_6501 a taxpayer and the commissioner can agree to extend the assessment deadline if they memorialize their agreement in writing prior to the expiration of the original assessment_period sec_6501 in the instant case the parties executed a form 872-a extending the period of limitations for the assessment and collection of tax for the taxable_year for an indefinite time under the clear terms of the agreement as set forth in our findings this extension could be terminated unilaterally by either party's executing and mailing a form 872-t or by respondent's mailing of a statutory_notice_of_deficiency to petitioner although a form 872-t was not submitted in this case petitioner nevertheless argues that respondent is equitably estopped from relying on the form 872-a as an indefinite extension of the period of limitations respondent argues that petitioner has not shown all the elements necessary to invoke the doctrine_of equitable_estoppel we agree with respondent it is well established that the estoppel doctrine should be applied against the commissioner with the utmost caution and restraint 312_f2d_311 9th cir affg in part and revg in part 32_tc_998 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 the following elements must be shown before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom estoppel is claimed error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and a resulting detriment to the party relying on the false statement or misleading silence 104_tc_13 see also 439_f2d_1365 2d cir 65_tc_351 additionally the court_of_appeals for the third circuit to which this case is appealable has held that a litigant must prove 'affirmative misconduct' to succeed on an estoppel claim against the government 827_f2d_907 3d cir the burden_of_proof is on the party claiming estoppel against the government rule a 98_tc_695 petitioner has failed to carry his burden_of_proof petitioner contends that he was misled by respondent's representatives into believing that the form 872-a originally submitted by petitioner was never received and that respondent was not relying on that consent form as an indefinite extension of the assessment_period for petitioner's taxable_year in support thereof petitioner points to respondent's failure to send him a copy of the countersigned form 872-a respondent's requests that petitioner execute three successive form sec_872 containing limited extensions of the assessment_period for and respondent's failure to issue a notice_of_deficiency until years after the extension period specified in the third form_872 had expired we note that there is no requirement that a copy of the form 872-a be served on petitioner after its execution on behalf of the commissioner 39_tc_580 affd and revd on other issues 332_f2d_620 2d cir additionally the execution of a form_872 subsequent to executing a form 872-a does not terminate the form 872-a extension of the period of limitations 902_f2d_17 9th cir nor does a valid form 872-a terminate through mere_lapse_of_time stenclik v commissioner see also podell v commissioner tcmemo_1987_22 907_f2d_25 2d cir affg tcmemo_1989_516 101_tc_374 affd without published opinion 40_f3d_385 5th cir 91_tc_957 we do not find as petitioner contends that respondent's actions manifested an intent to terminate the form 872-a or that respondent affirmatively misrepresented any fact concerning the receipt and execution of the form 872-a petitioner makes an unfounded assumption and the facts point to the opposite conclusion respondent's manhattan district_office solicited the form 872-a while respondent's newark district_office solicited the subsequent form sec_872 the clear implication is that the newark district_office did not know that the manhattan district_office had obtained the executed form 872-a there has been no evidence presented to indicate that the form 872-a was in the newark district_office file and that respondent affirmatively misrepresented this fact the statement made by respondent's representative that the form 872-a was probably lost in the mail does not indicate an affirmative misrepresentation of fact but rather is an indication of that person's opinion or guess as to the fate of the form 872-a consequently we find that petitioner's misconception was not the product of any affirmative misrepresentation of fact or wrongful misleading silence by respondent petitioner has also failed to prove the fourth and fifth elements of equitable_estoppel petitioner claims that he signed the three form sec_872 in reliance on respondent's statements that the form 872-a had not been received by the newark district_office however petitioner testified that he read the form 872-a before signing it including the methods described therein for revoking the form if petitioner intended to limit his extension of the assessment_period he could have done so by executing a form 872-t at any time see 86_tc_85 in light of the clear and unambiguous terms set out in the form 872-a providing for unilateral termination of the extension we do not find that the acts of reliance claimed by petitioner involve the level of detriment necessary to bring this case within the category of those rare instances where respondent should be estopped see estate of emerson v commissioner t c pincite such equitable_estoppel claims cannot be sustained in the face of the taxpayers' own failure to act as required by the form 872-a procedure stenclik v commissioner supra pincite consequently respondent is not estopped from relying on the form 872-a signed by petitioner to reflect the foregoing decision will be entered under rule
